Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The comprises”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 14 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 6 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations following the phrase will be given little patentable weight. 
Regarding Claim 15, the limitations “A striking or musical watch” and “a watch case” are confusing since it is not clear if the recited limitations are the same as the ones recited in Claim 1 or different ones. For examination purposes, the Examiner will assume that they are the same. 
As far as understood by the Examiner, the rejection stands as follows: 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarchi et al. (US Patent No. 8,665,676) in view of Ognibeni (US Patent No. 10,777,170). With regard to Claims 1 and 15, Sarchi discloses an acoustic radiation membrane (1) for a striking or musical watch (10) and intended to be mounted in a case (housing of 10) of the striking or musical watch; the striking or musical watch comprising the watch case, which comprises a case middle (14) and a back (15) attached in a sealed manner and in a detachable manner to the case middle, a glass (12) closing the case in a sealed manner, a watch movement (20) or a watch electronic module retained in the interior of the watch case and equipped with a sonic vibration generator (Column 6, Line 66 - Column 7, Line 7) intended to be activated during specific periods in order to produce a sound or music, and the at least one acoustic radiation membrane.
Sarchi discloses substantially the claimed invention except for at least one part of the acoustic membrane being made of wood or a wood composite material.  	Ognibeni teaches the use of a wood part (2) as an acoustic member in order to improve the sound transmission efficiency and quality (Ognibeni, Column 3, Lines 37-52)
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the acoustic member of Sarchi by making it of wood as taught in Ognibeni in order to improve the sound transmission efficiency and quality (Ognibeni, Column 3, Lines 37-52).
Regarding Claims 2-14, the combination of Sarchi and Ognibeni discloses substantially the claimed invention except for the membrane being made of solid wood, the membrane being made of a wood composite comprising a plurality of species of wood, the membrane being made of lightweight and very nervous wood using a homogeneous densified wood, the membrane being made of a wood composite comprising a polymeric matrix.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the membrane being made of solid wood, the membrane being made of a wood composite comprising a plurality of species of wood, the membrane being made of lightweight and very nervous wood using a homogeneous densified wood, the membrane being made of a wood composite comprising a polymeric matrix in order to improve the sound transmission efficiency and quality, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416. Regarding the method limitations, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, these limitations have been given little patentable weight.
With regard to Claim 16, Sarchi discloses the sonic vibration generator being a striking mechanism equipped with at least one gong (Column 6, Line 66 - Column 7, Line 7) intended to be struck by at least one hammer (Column 6, Line 66 - Column 7, Line 7), or with at least one pin-barrel having a set of tongues, which may be raised and then released by pins that are integral with a cylinder or with a rotating disc.
With regard to Claim 17, Sarchi discloses the acoustic membrane being disposed in the interior (Fig. 4) of the watch case between the back of the case and the watch movement or the watch electronic module with the sonic vibration generator constituting a double back thereof.
With regard to Claim 18, Sarchi discloses the acoustic membrane being retained on an interior rim (Fig. 4) of the back of the case and a part (Fig. 4) of the case middle.
With regard to Claim 19, Sarchi discloses the watch movement or the watch electronic module being disposed on an annular support (21), and wherein the periphery of the acoustic membrane is crimped with the periphery of the support between the case middle and an interior rim (Fig. 4) of the back of the case.
With regard to Claim 20, Sarchi discloses the acoustic membrane having a dished shape (Fig. 1), of which an upper edge (Fig. 4) is crimped with the annular support between the case middle and an interior annular rim of the back of the case, an annular sealing gasket (18) being positioned between the rim of the back and the annular edge of the membrane, and wherein a central part (Fig. 4) of the acoustic membrane is not in contact with the support and an interior surface of the back of the case in order to define a space so as to be able to oscillate freely.
With regard to Claim 21, Sarchi discloses the acoustic membrane being of plane circular form (Fig. 1) and is attached to a support (21) comprising an interior edge (Fig. 4) in the form of a corner for the attachment of the acoustic membrane, and wherein a peripheral edge (Fig. 4) of the support is retained by a sealing gasket (18) between the case middle and the back.
With regard to Claim 22, Sarchi discloses the back of the case comprising at least one aperture (17) in the side or in the back in order to permit the vibrating acoustic membrane to produce sound radiation towards the exterior of the watch case.
With regard to Claim 23, Sarchi discloses a plurality of acoustic membranes (Fig. 4) being attached to the watch case and are spaced apart one from the other or are superposed.
With regard to Claim 24, Sarchi discloses the glass being attached to a bezel (13) of the watch case, which is mounted in a sealed manner on the case middle of the watch case, and wherein the acoustic membrane is mounted in the form of a watch dial or above or below a traditional watch dial.
With regard to Claim 25, Sarchi discloses the glass being attached to a bezel (13) of the watch case, which is mounted in a sealed manner on the case middle of the watch case, and wherein the acoustic membrane is produced or mounted in a part (Fig. 4) of the watch dial.
With regard to Claim 26, Sarchi discloses the acoustic membrane being in the form of a half-moon attached to a part of the dial in the form of a half-moon.
With regard to Claim 27, Sarchi discloses the bezel comprising at least one lateral aperture (Fig. 4) in order to permit the vibrating acoustic membrane to produce sound radiation towards the exterior of the watch case.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose timepieces similar to Applicant’s claimed invention having acoustic membranes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833